DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 11/29/2021, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 11/29/2021, with respect to claim rejections under 35 USC 102 and 103 have been fully considered and are persuasive because claims have been amended to overcome the rejections. Therefore, the rejections of claims 1, 3-4, 6, 10, 12-14 and 16-20 has been withdrawn. Claims 2, 5, 7-9, 11 and 15 have been canceled. 
Allowable Subject Matter
Claims 1, 3-4, 6, 10, 12-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the detection section includes a plurality of motion sensors, wherein the plurality of motion sensors include a first motion sensor and a second motion sensor which detects a person at a longer distance than a person detected by the first motion sensor, and wherein the prohibition section prohibits the reboot of the device in a case where a person is detected by the second motion sensor
It follows that claims 3, 4, 6, 10, 12, 14, 16, 17 and 18 are then inherently allowable for depending on allowable base claim 1.
Referring to claims 19-20, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675